900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Otis KELLEY, Plaintiff-Appellant,v.INTERNATIONAL TOTAL SERVICES, INCORPORATED, Defendant-Appellee.
No. 90-1407.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1990.Decided:  April 4, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (C/A No. 89-1230-A)
James Otis Kelley, appellant pro se.
Stephen Ray Pickard, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
James Otis Kelley appeals from the district court's order dismissing this action pursuant to 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kelley v. International Total Services, Inc., C/A No. 89-1230-A (E.D.Va. Oct. 27, 1989).  We deny the motion for certificate of necessity and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.